Order entered March 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01493-CV

                             DARLENE C. AMRHEIN, Appellant

                                                V.

    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-05352-2016

                                            ORDER
       Before the Court is court reporter Sheri J. Vecera's March 5, 2019 letter explaining to the

Court that she cannot file the record because appellant's request is too vague and includes records

from other cases. Ms. Vecera also explains appellant has not made arrangements to pay for the

record. Ms. Vecera notes that appellant represents she is indigent, but another trial court has

found her not indigent. Ms. Vecera asks that appellant "provide dates of any hearing that she is

requesting" and make payment arrangements. We ORDER as follows.

       An appellate court generally considers only the documents and evidence considered by

the trial court. See AAA Navi Corp. v. Parrot-Ice Drink Prod. of Am., Ltd., 119 S.W.3d 401, 403

(Tex. App.—Tyler 2003, no pet.); Irlbeck v. John Deere Co., 714 S.W.2d 54, 58 (Tex. App.—
Amarillo 1986, writ ref’d n.r.e.). As such, a reporter’s record on appeal consists generally of the

transcription of the proceedings from trial. See TEX. R. APP. P. 34.6(a); Taveau v. Brenden, 174
S.W.3d 873, 877 (Tex. App.—Eastland 2005, pet. denied). Because appellant seeks transcription

of proceedings occurring outside this cause, we ORDER appellant to file an amended

designation in accordance with Texas Rule of Appellate Procedure 34.6. See TEX. R. APP. P.

34.6.     To facilitate the designation, we ORDER Ms. Vecera to file, no later than March 18,

2019, a list of all hearings recorded in this cause. A copy of the list shall be served on appellant.

Appellant’s amended designation shall be filed within ten days of the filing of the list of hearings

and shall be limited to proceedings in this cause. The reporter’s record shall be filed within

twenty-five days of the filing of the amended designation and without prepayment of costs.

Although appellant may have been found not indigent by another court, nothing before us

reflects she has been ordered by the trial court in this case to pay costs. See Tex. R. Civ. P.

145(a).

                                                      /s/     BILL WHITEHILL
                                                              JUSTICE